Citation Nr: 1601408	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  14-23 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for pes cavus/plantar fasciitis.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1998 to September 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  That decision granted service connection for pes cavus/plantar fasciitis but assigned a noncompensable rating.  Thereafter, in March 2014, the RO assigned an initial 10 percent rating for the Veteran's bilateral foot disability based on clear and unmistakable error, effective from the date of the award of service connection.   

The Veteran testified at a hearing before the undersigned in November 2015.  A transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  At the outset, the Veteran submitted a Disability Benefits Questionnaire (DBQ) that was completed by his VA podiatrist, G.N., in July 2014.  Additional VA outpatient treatment records dated through July 2014 were also obtained.  However, the RO has not issued a supplemental statement of the case addressing this evidence.  38 C.F.R. § 19.31.

Further, the DBQ completed by G.N. on July 8, 2014 contains findings that are inconsistent with his findings reported in a VA outpatient treatment note on that same day.  For example, in the outpatient treatment note the podiatrist reported that the Veteran had mild to moderate tenderness upon pressure to the ankles and ball of both feet.  However, on the DBQ he reported that the Veteran had marked tenderness under the metatarsal heads.  The podiatrist also reported in the DBQ that the Veteran had painful tingling in both feet related to his pes cavus; however, in the outpatient treatment record he indicated that the Veteran had possible tarsal tunnel syndrome, but may have contributing factors from his back.  In light of these discrepancies, the Board finds that a remand for a current VA examination is required.  

As the case must be remanded for the foregoing reasons, the Veteran's updated VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from the VA Pacific Islands Healthcare System, dated from September 2011 to July 2012 and from July 2014 forward.  

2.  Make arrangements to obtain the Veteran's treatment records from Kaiser Permanente, Kona Clinic; Big Island Foot Care and/or Brain Sugai, DPM; Mark Senft, DPM; Donald K. Nikaitani, M.D.; and Tripler, dated from September 2011 forward.  

3.  After the above records have been obtained, schedule the Veteran for an appropriate VA examination of his feet.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review.

The examiner should use the appropriate Disability Benefits Questionnaire(s) (DBQs) to assess the severity of the Veteran's service-connected pes cavus and plantar fasciitis.  All symptoms and clinical findings associated with these two conditions must be reported in detail.  

A specific finding should be made as to whether there are any neurological abnormalities associated with the Veteran's pes cavus and/or plantar fasciitis.    

The examiner should specifically identify the symptoms which result from the Veteran's service-connected pes cavus and plantar fasciitis, as opposed to any nonservice-connected foot disabilities.  If the examiner is unable to disassociate nonservice-connected foot symptoms from the symptoms of the service-connected pes cavus and plantar fasciitis, the examiner should so state.

The examination report must include a complete rationale for all opinions and conclusions reached.

4. After the VA examination has been completed, review the medical examination report to ensure that it adequately responds to the above instructions.  If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5. Finally, after the above development and any other development that may be warranted based on additional information or evidence received is completed, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




